Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-22-2008

Budget Blinds Inc v. White
Precedential or Non-Precedential: Precedential

Docket No. 06-2610




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Budget Blinds Inc v. White" (2008). 2008 Decisions. Paper 576.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/576


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT

                                        Case No: 06-2610

                                   BUDGET BLINDS, INC.,
                                            Appellant

                                                   v.

                                   VALERIE WHITE;
                               BUDGET BLINDS OF NJ, INC;
                                  VAL U BLINDS, INC.

                                        Case No: 06-2733

                                    BUDGET BLINDS, INC.

                                                    v.

                                   VALERIE WHITE;
                               BUDGET BLINDS OF NJ, INC.;
                                  VAL U BLINDS, INC.,
                                            Appellants


                                 ORDER AMENDING OPINION


       The precedential opinion filed on July 28, 2008 is AMENDED as follows: (1) the
Roman numeral sections I, III, IV, V, VI are amended to I, II, III, IV, and V; and (2) the citation
on page 42 to Sebastian Int’l, Inc. v. Russolillo, No. 00-03476 CM, 2000 U.S. Dist. LEXIS
21510 (C.D. Cal. Aug. 25, 2005) is amended to read Sebastian Int’l, Inc. v. Russolillo, No. 00-
03476 CM, 2000 U.S. Dist. LEXIS 21510 (C.D. Cal. Aug. 25, 2000).

                                              By the Court:

                                               /s/ D. Brooks Smith
                                              United States Circuit Judge


Date: August 22, 2008